DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/275699 (‘699), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Re claims, 1, 8, 14: ‘699 fails to provide support for the limitation: receiving first information related to a 3D pose of a surgical instrument positioned with respect to the at least one 3D object; adding, to the displayed content based on the 3D pose, a 3D representation of the surgical instrument, resulting in a displayed volume and instrument having the dimensions; receiving second information related to a setting of the surgical instrument; identifying, based on the first and second information, a 3D treatment zone of the organ; modifying the dimensions of the displayed volume and instrument to correspond to the 3D treatment zone, resulting in modified dimensions being displayed; and providing, in the displayed volume and instrument with the modified dimensions, one or more controls directly embedded on a surface of the 3D representation of the surgical instrument, wherein the one or more controls allow a user to adjust the setting of the surgical instrument and a model of the surgical instrument, resulting in an indirectly change the 3D treatment zone.
Re claims 3, 5, 10, 12, 16, 17: ‘699 fails to provide support for the limitation: a thermal dissipation effect on the second 3D object and a level of thermal energy of the surgical instrument.
The disclosure of the prior-filed application, Application No. 62/073,420 (‘420), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Re claims, 1, 8, 14: ‘420 fails to provide support for the limitation: receiving first information related to a 3D pose of a surgical instrument positioned with respect to the at least one 3D object; adding, to the displayed content based on the 3D pose, a 3D representation of the surgical instrument, resulting in a displayed volume and instrument having the dimensions; receiving second information related to a setting of the surgical instrument; identifying, based on the first and second information, a 3D treatment zone of the organ; modifying the dimensions of the displayed volume and instrument to correspond to the 3D treatment zone, resulting in modified dimensions being displayed; and providing, in the displayed volume and instrument with the modified dimensions, one or more controls directly embedded on a surface of the 3D representation of the surgical instrument, wherein the one or more controls allow a user to adjust the setting of the surgical instrument and a model of the surgical instrument, resulting in an indirectly change the 3D treatment zone.
Claims 1 – 18 are not entitled to the benefit of the prior applications.  Hence, the effective filing date of the claims was Oct. 29, 2015. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,4,6-9,11,13-15,18 and are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiMaio et al. (US 2009/0036902 A1) in view of Gattani et al. (US 2008/0108873 A1).
Re claims 1, 8, 14:
1. DiMaio teaches a method, implemented on a computing device having at least one processor, storage, and a communication platform capable of connecting to a network for surgical procedure planning (DiMaio, Abstract; [0040]; [0110], “a communication network”), the method comprising: 
displaying at least one three dimensional (3D) object on a display screen, resulting in a displayed content, wherein the at least one 3D object includes a 3D object corresponding to an organ, and wherein dimensions of the displayed content correspond to a 3D volume which includes the organ (DiMaio, figs. 24C – 28, “skin”, “bone”…; [0045], “anatomic structure”; [0075], “generate a 3D computer model of the structure”; [0087], "a marked lesion of a cancerous structure”; [0097], “the processor 102 determines the distance”; [0137], “tissue”; [0173], “skull”; [0087], “a liver”; [0124], “it supports 3D user input and interaction with 3D graphical objects, such as image volumes and models, markers, annotations and in-situ video streams”; ); 
receiving first information related to a 3D pose of a surgical instrument positioned with respect to the at least one 3D object (DiMaio, fig. 4, “Probe Position & Orientation”; [0077] – [0079]); 
adding, to the displayed content based on the 3D pose, a 3D representation of the surgical instrument, resulting in a displayed volume and instrument having the dimensions (DiMaio, figs. 21 – 29 shows surgical instrument and structures; [0081], “This allows the surgeon to move the LUS probe 150 to see different views of an anatomic structure while the control switch mechanism 231 is in its first or normal mode”); 
receiving second information related to a setting of the surgical instrument (DiMaio, [0101], “Surgical instruments, endoscopes, ultrasound probes, etc. need to be directed with precision and celerity, or risk complications from accidental tissue damage and extended surgery times”; [0123], “The interaction logic transforms these inputs into pointer motion, button click events and specific behaviors such as object selection, dragging, rotation, resizing, etc.”; [0130], “Content specific interactive menus and icons are also placed on the GUI allowing the surgeon to rotate images, pan, or zoom images, and establish virtual operating boundaries for surgical tools”; different type of instrument, rotate, pan or zoom are setting of surgical instruments); 
identifying, based on the first and second information, a 3D treatment zone of the organ (DiMaio, [0101], “Surgical instruments, endoscopes, ultrasound probes, etc.”; [0123]; [0130], “Content specific interactive menus and icons are also placed on the GUI allowing the surgeon to rotate images, pan, or zoom images, and establish virtual operating boundaries for surgical tools”; the position and orientation of the instruments (first information) and zoom and pan (second information)); 
modifying the dimensions of the displayed volume and instrument to correspond to the 3D treatment zone, resulting in modified dimensions being displayed (DiMaio, [0123], “The interaction logic transforms these inputs into pointer motion, button click events and specific behaviors such as object selection, dragging, rotation, resizing, etc.”; [0130], “Content specific interactive menus and icons are also placed on the GUI allowing the surgeon to rotate images, pan, or zoom images, and establish virtual operating boundaries for surgical tools”; [0165]; [0174]).

DiMaio teaches changing the dimension (zooming or resizing) based on the position, orientation of the surgical instrument and zooming feature (DiMaio, [0077] and [0123]).  DiMaio does not explicitly disclose providing, in the displayed volume and instrument with the modified dimensions, one or more controls directly embedded on a surface of the 3D representation of the surgical instrument, wherein the one or more controls allow a user to adjust the setting of the surgical instrument and a model of the surgical instrument, resulting in an indirectly change the 3D treatment zone.  

Gattani teaches a system and method for automatically reconfiguring the magnification or zoom level of a surgical camera based upon the detection of a surgical instrument or defined anatomical feature (Gattani, Abstract).   Gattani teaches the limitation: providing, in the displayed volume and instrument with the modified dimensions, one or more controls directly embedded on a surface of the 3D representation of the surgical instrument, wherein the one or more controls allow a user to adjust the setting of the surgical instrument and a model of the surgical instrument, resulting in an indirectly change the 3D treatment zone (Gattani, figs. 3A – 3B; from para. [0029], “Automatic Magnification of Tissue Region Corresponding to Detected Instrument/Anatomical Feature”; i.e., [0029], “his is accomplished by programming the system 10 with zoom parameters that, upon detection of a predefined surgical instrument 14 or anatomical feature, direct the endoscope 16 to automatically increase its zoom level (e.g., zoom from 2x to 4x)”; [0032]; [0028]). Therefore, in view of Gattani, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to modify the surgical system described in DiMaio, by providing the autozoom feature as taught by Gattani, Since Gattani explicitly suggests upon detection of a surgical instrument or anatomical feature, the system can automatically adjust the actual or effective focal range of the surgical camera, and thus change the magnification or zoom level of the camera, based on the type of surgical instrument or anatomical feature detected (Gattani, [0004]) and the auto-zoom system attempts to track the instrument by reducing the zoom level of the endoscope, thereby increasing the field of view or area that the endoscope can visualize (Gattani, [0028]).

8. A system for surgical procedure planning, comprising: 
a three dimensional (3D) scene rendering unit implemented by a processor and configured for rendering at least one 3D object on a display screen, wherein the at least one 3D object corresponds to at least one organ; 
a probe handling unit implemented by the processor and configured for receiving, from a user, first information related to a 3D pose of a surgical instrument positioned with respect to the at least one 3D object; 
a probe rendering unit implemented by the processor and configured for rendering a 3D representation of the surgical instrument on the display screen; 
a control handling unit implemented by the processor and configured for receiving, from the user, second information related to a setting of the surgical instrument; 
a treatment zone calculation unit implemented by the processor and configured for estimating a 3D treatment zone with respect to the at least one 3D object based on the first and second information; and 
a treatment zone rendering unit implemented by the processor and configured for visualizing the 3D treatment zone on the display screen, 
wherein the control handling unit is further configured for providing one or more controls directly embedded on a surface of the 3D representation of the surgical instrument and one or more controls directly embedded on a boundary of the 3D treatment zone, 
wherein the one or more controls directly embedded on the surface of the 3D representation of the surgical instrument facilitate the user to dynamically adjust the setting of the surgical instrument, and the one or more controls directly embedded on a boundary of the 3D treatment zone facilitate the user to dynamically adjust at least one of a shape or a size of the 3D treatment zone (See claim 1 above).

14. A non-transitory machine readable medium having information recorded thereon for surgical procedure planning, wherein the information, when read by a machine, causes the machine to perform the steps of: 
displaying at least one three dimensional (3D) object on a display screen, resulting in a displayed content, wherein the at least one 3D object includes a 3D object corresponding to an organ, and wherein dimensions of the displayed content correspond to a 3D volume which includes the organ; 
receiving first information related to a 3D pose of a surgical instrument positioned with respect to the at least one 3D object; 
adding, to the displayed content based on the 3D pose, a 3D representation of the surgical instrument, resulting in a displayed volume and instrument having the dimensions; 
receiving second information related to a setting of the surgical instrument; 
identifying, based on the first and second information, a 3D treatment zone of the organ; 
modifying the dimensions of the displayed volume and instrument to correspond to the 3D treatment zone, resulting in modified dimensions being displayed; and 
providing, in the displayed volume and instrument with the modified dimensions, one or more controls directly embedded on a surface of the 3D representation of the surgical instrument, 
wherein the one or more controls allow a user to adjust the setting of the surgical instrument and a model of the surgical instrument, resulting in an indirectly change the 3D treatment zone (See claim 1 above).

Re claims 2, 9, 15:
2. The method of claim 1, wherein the at least one 3D object further comprises a second 3D object corresponding to an anatomical structure. 9. The system of claim 8, wherein the at least one 3D object further includes a second 3D object corresponding to an anatomical structure. 15. The non-transitory machine readable medium of claim 14, wherein the at least one 3D object further comprises a second 3D object corresponding to an anatomical structure (DiMaio, figs. 24C – 28, “skin”, “bone”…; [0045], “anatomic structure”; [0075], “generate a 3D computer model of the structure”; [0087], "a marked lesion of a cancerous structure”; [0097], “the processor 102 determines the distance”; [0137], “tissue”; [0173], “skull”; [0087], “a liver”; [0124], “it supports 3D user input and interaction with 3D graphical objects, such as image volumes and models, markers, annotations and in-situ video streams”).

Re claims 4, 11:
4. The method of claim 1, wherein providing one or more controls further comprises: providing a first set of controls associated with the 3D representation of the surgical instrument which allow the user to update the setting of the surgical instrument via the first set of controls. 11. The system of claim 8, wherein the control handling unit is further configured for providing a first set of controls associated with the 3D representation of the surgical instrument to facilitate the user to dynamically update the setting of the surgical instrument via the first set of controls (DiMaio, fig. 4, “Probe Position & Orientation”; [0077] – [0079]). 

Re claims 6, 13, 18:
6. The method of claim 1, further comprising: determining an update of the second information based on an adjusted 3D treatment zone; and providing the update of the second information to the user. 13. The system of claim 8, wherein the treatment zone calculation unit is further configured for: determining an update of the second information based on an adjusted 3D treatment zone; and providing the update of the second information to the user. 18. The non-transitory machine readable medium of claim 14, having additional information recorded thereon which, when read by the machine, cause the machine to perform steps comprising: determining an update of the second information based on an adjusted 3D treatment zone; and providing the update of the second information to the user (Gattani, Abstract, “automatically reconfiguring the magnification or zoom level of a surgical camera based upon the detection of a surgical instrument or defined anatomical feature”; [0029], “his is accomplished by programming the system 10 with zoom parameters that, upon detection of a predefined surgical instrument 14 or anatomical feature, direct the endoscope 16 to automatically increase its zoom level (e.g., zoom from 2x to 4x)”; [0032]; [0028]).

Re claims 7, 19:
7. The method of claim 1, wherein the one or more controls directly embedded on the surface of the 3D representation of the surgical instrument facilitate the user to adjust a pose of the surgical instrument. 19. The non-transitory machine readable medium of claim 14, wherein the one or more controls directly embedded on the surface of the 3D representation of the surgical instrument facilitate the user to adjust a pose of the surgical instrument (DiMaio, [0082], “surgeon may move the LUS probe 150 into the desired positions and orientations by manipulating the master input device 108”; [0083]).

Claims 3, 5, 10, 12, 16, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiMaio et al. (US 2009/0036902 A1) in view of Gattani et al. (US 2008/0108873 A1) as applied to claims 2, 4, 9, 11, 14 and 15 above, and further in view of Shahidi (US 2009/0221999 A1).
Re claims 3, 5, 10, 12, 16, 17:
DiMaio does not explicitly disclose surgical planning system for radiation therapy.  Shahidi teaches a Methods for simulation of heat transport phenomena applicable to the design of a near-field microwave ablation device, the design of such a device based on simulation and a patient planning and monitoring station using simulated thermal ablation of tissue (Shahidi, Abstract).  Shahidi further teaches a surgical procedure planning include 3D treatment zone (Shahidi, [0054], “energy absorbed at a particular region of the body”; figs. 6 - 7).   Shahidi further teaches 3. The method of claim 2, wherein the 3D treatment zone is estimated further based on a thermal dissipation effect on the second 3D object.  5. The method of claim 4, wherein the setting further comprises at least one of: a length of the surgical instrument; and a level of thermal energy of the surgical instrument.  10. The system of claim 9, wherein the 3D treatment zone is estimated further based on a thermal dissipation effect on the second 3D object.  12. The system of claim 11, wherein the setting further includes at least one of: a length of the surgical instrument; and a level of thermal energy of the surgical instrument.  16. The non-transitory machine readable medium of claim 15, wherein the 3D treatment zone is estimated further based on a thermal dissipation effect on the second 3D object.  17. The non-transitory machine readable medium of claim 14, wherein the setting further includes at least one of: a length of the surgical instrument; and a level of thermal energy of the surgical instrument (Shahidi, [0019], “each site model includes a mathematical representation of energy absorption and dissipation characteristics of various inhomogeneous tissue and/or anatomic structure within the body”; [0056], “it is in general necessary to account for such effects as temperature-dependant heat absorption and/or dissipation characteristics of tissue”; [0105], “he controller 107 is depicted schematically as having a knob to control the MW energy level, and depth and shape for the heat spot”; [0054], “Through proper adjustment of the amplitude and phasing of each of the sources, near-field energy can be focused into a well characterized shape in the body”). The substitution of one known element (a general surgical planning system as shown in DiMaio) for another (radiotherapy as shown in Shahidi) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since the substitution would have yielded predictable results, namely, in order to provide training for less invasive surgery for treating tumor using thermal ablation treatment.  There are many potential advantages that a minimally invasive treatment could offer over a surgical one such as reduced morbidity and mortality, lower cost and quicker recovery times (Shahidi, [0006]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11264139 (‘139) in view of DiMaio et al. (US 2009/0036902 A1). 
Re claims 1, 8, 14:
‘139 (claims 1, 8, 14) teaches all the limitation except modifying the dimensions of the displayed volume and instrument to correspond to the 3D treatment zone, resulting in modified dimensions being displayed.  DiMaio et al. (US 2009/0036902 A1) teaches modifying the dimensions of the displayed volume and instrument to correspond to the 3D treatment zone, resulting in modified dimensions being displayed (DiMaio, [0123], “The interaction logic transforms these inputs into pointer motion, button click events and specific behaviors such as object selection, dragging, rotation, resizing, etc.”; [0130], “Content specific interactive menus and icons are also placed on the GUI allowing the surgeon to rotate images, pan, or zoom images, and establish virtual operating boundaries for surgical tools”; [0165]; [0174]). Therefore, in view of DiMaio, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to modify the method/system described in ‘139, by changing the dimensions of the 3d environment as taught by DiMaio, in order to allow a user visualize different perspective of the simulated environment. 
Re claims 2 – 7, 9 – 13, 15 – 19: ‘139 (see claims 2 – 7, 9 – 13, 15 – 18).

Claims 1 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10431001 (‘001). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of 1 - 18.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/             Primary Examiner, Art Unit 3715